Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is merely a slightly revised version of claim 1 and does not serve as a concise statement of the technical disclosure of the patent.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Image capturing unit of claim 1 having corresponding structure shown in Fig. 1B, [0041], [0141];
First obtaining unit of claims 1, 3, 4, 5, and 6 having corresponding structure shown in Figs. 1B, 2, [0041], [0141];
Second obtaining unit of claims 1, 2, 4, 5, and 11 having corresponding structure shown in Figs. 1B, 2, [0041], [0141];
Output unit of claims 1 and 7 having corresponding structure shown in Fig. 1B, [0041], [0141]; 
Evaluation unit in claims 1 and 7 having corresponding structure shown in Figs. 1B, 2, 
Specifying unit of claim 6 having corresponding structure [0041], [0141], [0134]; and 
Display control unit of claim 10 having corresponding structure shown in Fig. 1B, [0041], [0141]. 
Furthermore, algorithms have been identified for the claimed functions as recited in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 indefinitely recites
“based on the data on the face orientation, controlling the image capturing unit such that the image capturing unit captures images of the reference object until the difference between the face orientation of the evaluation area and a face orientation of the reference object becomes smaller than a threshold value and obtaining color information on the reference object for a case where the difference is smaller than the threshold value” (emphasis added to highlight unclear claim language).
The above claim element is wholly confusing and also inconsistent with claim 2.  More specifically, this claim element suggests an iterative process where something is changed until the threshold condition [X] is satisfied (“controlling…until…[X]”) where X is the difference in face orientations of the target object’s evaluation area and the reference object being smaller than a threshold value.  Because claim 2 recites an iterative process there additional confusion and inconsistency.
After a thorough reading of the instant specification it appears that the only disclosed element capable of changing the relative face orientations is the robot or human rotating the reference object until the face orientation of the reference object substantially matches (difference smaller than threshold) the face orientation of the target object’s evaluation area.  

While the Examiner appreciates Applicant’s attempt to broadly recite this key aspect of the invention, the language utilized sacrifices claim clarity on the altar of claim breadth.  
Claims 4 and 5 use an undefined acronym “CAD” data that renders these claims indefinite.
Claim 8 lacks antecedent basis for “the same angle of view”. Moreover, the phrase “same angle of view” is undefined and thereby indefinite.
	Claim 11 lacks antecedent basis for “the entire area”. Moreover, this term is undefined and thereby indefinite.
	Claims 2, 3, 6, 7, 9, 10 are indefinite because they depend from claim 1.
Independent claims 12 and 13 are indefinite because they each recite highly parallel language to that found in claim 1.
		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 3, 6, 7, 8, 11, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tozuka (US 2015/0245009).  Initially, it is noted that the Tozuka’s corresponding JP publication is discussed in the Background of the instant specification and cited on Applicant’s IDS of 01 December 2020 but only a translated abstract was provided and the applied Tozuka US publication reference (in English) was not supplied by Applicant in their IDS.
Claim 1
	In regards to claim 1, Tozuka discloses an image-capturing control apparatus that controls an image capturing unit configured to capture an image of a reference object serving as an evaluation reference, to obtain color information to be used for appearance evaluation of a target object {Figs. 1, 4, 5, 7, and 8 illustrate the image-capturing control apparatus including photographing unit 12.  See also [0055]-[0058]. Figs. 2, 3, and 6 illustrate the camera system capturing images of a subject (target object) and reference color stereoscopic object (reference object).  See also [0002], [0010]-[0011], [0060] and citations below}, the image-capturing control apparatus comprising:

{subject/target object 18 has or is approximated with a polyhedral shape with predetermined angles (face orientations) as per [0061]-[0067] while [0079]-[0082] disclose obtaining illumination geometric conditions that include illumination angle of the subject/target object 18, geometric positional information (geometric arrangement relationships for determining the geometric positional relationships of the light source, subject 18, and camera 16 when photographing the subject 18 which also reads on the face orientation.  Condition determination unit 26 acquires/obtains this information per [0080]-[0085].  As to “evaluation area” see target object generally particularly the area being imaged; alternatively, see the “analysis region” in [0157]-[0167]};
a second obtaining unit configured to, based on the data on the face orientation, control the image capturing unit such that the image capturing unit captures images of the reference object until the difference between the face orientation of the evaluation area and a face orientation of the reference object becomes smaller than a threshold value and obtain color information on the reference object for a case where the difference is smaller than the threshold value
{the reference object 20 has a matching/identical polyhedral shape with predetermined angles (face orientations) as per [0064]-[0068], [0073]-[0076].   See also 
[0157]-[0167] wherein the inclination angle (face orientation) of the reference object 20 is measured/obtained.  Moreover, color profiles are associated with the illumination geometric conditions, which include face orientations, such that a color profile is including reference colorimetric values are stored for each angle (face orientation) as 
an output unit configured to output the color information on the reference object to an evaluation unit configured to evaluate an appearance of the target object {selection unit 28 outputs color profile of the target/subject object as per abstract, [0024]-[0025], [0074]-[0076], [0148].  Alternatively, see color profile creation unit 68 which outputs a color profile as per [0189]}.
Claim 2
	In regards to claim 2, Tozuka discloses wherein
the second obtaining unit repeats a process including capturing an image of the reference object and comparing the face orientations of the evaluation area and the reference object until the difference between the face orientations becomes smaller 
Claim 3
	In regards to claim 3, Tozuka discloses wherein based on image data obtained by capturing an image of the target object and image data obtained by capturing an image of the reference object, the first obtaining unit obtains data on the face orientations of the target object and the reference object {see [0120]-[0127] which uses images data to obtain the face orientation}. 
Claim 6
	In regards to claim 6, Tozuka discloses
a specifying unit configured to specify an image area corresponding to the target object and an image area corresponding to the reference object in image data obtained by capturing images of the target object and the reference object placed in the same angle of view {see the analysis region which is specified/set as per [0157]-[0165]}, 
wherein the first obtaining unit sets the image area corresponding to the target object as the image data obtained by capturing the image of the target object and sets 

Claim 7
	In regards to claim 7, Tozuka discloses wherein the output unit outputs image data obtained by capturing an image of the target object to the evaluation unit {Figs. 1, 5, 7, and 8 including image output unit 32 and corresponding paragraphs from specification}
Claim 8
	In regards to claim 8, Tozuka discloses wherein
the image data obtained by capturing the images of the target object and the reference object is image data obtained by capturing the images of the target object and the reference object in the same angle of view
{see citations for claim 1 above. Tozuka tracks the geometric arrangement relationships of the reference objet and target object while using a reference object that is the same size, shape (eg. Polyhedron reference 20, [0061]-[0067], [0157]), and same face orientation (same angle of view) as the target object (subject 18) such that a color 
Claim 11
	In regards to claim 11, Tozuka discloses wherein the second obtaining unit compares data on the face orientation of the target object and data on the face orientation of the reference object for the entire area of the target object, and the second obtaining unit obtains image data obtained by capturing an image of the reference object in a case where the difference between the face orientations is smaller than the threshold value {the reference object 20 has a matching/identical polyhedral shape with predetermined angles (face orientations) as per [0064]-[0068], [0073]-[0076].   See also  [0157]-[0167] wherein the inclination angle (face orientation) of the reference object 20 is measured/obtained.  Moreover, multiple color profiles are associated with the illumination geometric conditions, which include face orientations, such that a color profile is including reference colorimetric values are stored for each angle (face 
Claims 12 and 13
The rejection of apparatus claims 1 above applies mutatis mutandis to the corresponding limitations of computer-readable medium claims 12 and method claims 13 while noting that both apparatus and method elements have been cited above and Tozuka discloses a computer-readable medium implementation in [0002], [0011], [0223]-[0225].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486